IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

GLUE WILKINS,                  :          No. 17 MAP 2017
                               :
               Appellant       :
                               :          Appeal from the Order of the
          v.                   :          Commonwealth Court at No. 116 MD 2017
                               :          dated 3/27/2017
HONORABLE WILLIAM T. TULLY,    :
JUDGE, DAUPHIN COUNTY COURT OF :
COMMON PLEAS,                  :
                               :
               Appellee        :

                                     ORDER


PER CURIAM


     AND NOW, this 25th day of July, 2017, the Notice of Appeal is quashed.